Citation Nr: 0914547	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  95-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for peptic ulcer 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for seborrheic 
dermatitis, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for labyrinthitis.

5.  Entitlement to service connection for leishmaniasis.





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 to July 
1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision 
that, in pertinent part, denied service connection for 
chronic fatigue syndrome, peptic ulcer disease, seborrheic 
dermatitis, labyrinthitis, and leishmaniasis.  The Veteran 
timely appealed.

In August 1995, the Veteran testified during a hearing before 
RO personnel.  In March 2001 and in February 2005, the Board 
remanded the matters for additional development.

Statements of the Veteran in March 1994 could be construed as 
a claim for entitlement to a total disability rating based on 
individual unemployability (TDIU).  This matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran has a chronic multi-symptom illness, 
characterized as chronic fatigue syndrome.

3.  It is at least as likely as not that the Veteran's peptic 
ulcer disease had its onset in service.

4.  There is no evidence of a link between the Veteran's 
current seborrheic dermatitis and service.

5.  Labyrinthitis was first demonstrated after service, and 
there is no evidence linking any current labyrinthitis to a 
disease or injury during active service; nor is labyrinthitis 
shown to be due to or aggravated by a service-connected 
disability.

6.  Leishmaniasis was first demonstrated after service, and 
there is no evidence of a link between any current 
leishmaniasis and service.


CONCLUSIONS OF LAW

1.  A chronic multi-symptom illness, characterized as chronic 
fatigue syndrome, may be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

2.  Peptic ulcer disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Seborrheic dermatitis was not incurred or aggravated in 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

4.  Labyrinthitis was not incurred or aggravated in service; 
and is not proximately due to, or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.310 (2008).

5.  Leishmaniasis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a February 2005 letter, the RO or VA's Appeals 
Management Center (AMC) notified the Veteran of elements of 
service connection, and the evidence needed to establish each 
element.  This document served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In a September 2006 letter, the RO or AMC specifically 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal.  A 
February 2006 letter also informed the Veteran that his 
claims could be denied if he failed to appear for scheduled 
examinations.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the Veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).  In this regard, the Veteran has 
not demonstrated good cause for his failure to report for 
scheduled VA examinations.




II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as peptic ulcer disease, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more disabling not later than December 31, 2011, 
and must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 
75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran 
served in the Southwest Asia Theater of operations from 
September 1990 to April 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2008)).

The Board's March 2001 and February 2005 remands required 
examinations for purposes of determining whether the Veteran 
had current disabilities; and if so, whether each of his 
current disabilities was related to active service.

Following the Board's remands a VA medical center attempted 
to schedule the Veteran for the examinations directed by the 
Board's remand.  The Veteran did not report for any of the 
examinations.

The duty to assist the Veteran in the development of evidence 
pertinent to his claims is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In an original claim, where a claimant fails to report 
without good cause for a necessary examination, the claim 
will be decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(a), (b).

A.  Chronic Fatigue Syndrome

Service treatment records contain neither complaints nor 
findings of chronic fatigue syndrome.

In an October 1993 letter, one of the Veteran's treating 
physicians, Faye R. Rosenbaum, M.D., reported that the 
Veteran had presented with a nearly one year history of 
fatigue, bilateral thigh/knee/ankle pain, and soreness 
without focal neurological symptoms or objective findings.

Records show that the Veteran complained of fatigue, rash, 
joint pains, muscle aches, and abdominal pain in January 
1994.

VA progress notes include an assessment of chronic fatigue 
syndrome in January 1994.

The Veteran was hospitalized for Persian Gulf War syndrome 
from January 1994 to February 1994.  Discharge diagnoses 
include chronic fatigue syndrome.

In August 1995, the Veteran testified that he first started 
experiencing symptoms of chronic fatigue syndrome in service, 
just prior to his deployment to Saudi Arabia.  He stayed in 
bed for two weeks, and was on antibiotics at deployment.  He 
testified that his symptoms have worsened since his return.

In an August 1995 letter, another of the Veteran's treating 
physicians, Lance I. Chodosh, M.D., confirmed that the 
Veteran was treated for non-specific symptoms in November 
1992, and that he was ultimately diagnosed with chronic 
fatigue syndrome.

In a September 1995 letter, another of the Veteran's treating 
physicians, Martin S. Wolfe, M.D., opined that the Veteran's 
symptoms in 1993 were consistent with Gulf War Syndrome.

Records, documented by a VA physician and dated in November 
1996, reflect that the Veteran was admitted as part of the 
Gulf War Research Center's protocol; and that he has chronic 
fatigue syndrome.

The report of a December 1996 VA examination reflects that 
the Veteran described chronic fatigue, pernicious anemia and 
a leucopenia that is documented, and a fibromyalgia.

In September 1998, a VA examiner concluded that the Veteran 
did not meet the full criteria of fibromyalgia, but that his 
symptoms were consistent with fibromyalgia/chronic fatigue 
syndrome.

The Board notes that VA will not pay compensation under 
38 C.F.R. § 3.317 for aggravation of disabilities resulting 
from pre-existing undiagnosed illnesses.  See 60 Fed. Reg. 
6,660 (February 3, 1995).  In this case, chronic fatigue 
syndrome was first diagnosed after the Veteran's service in 
Southwest Asia.

The Veteran exhibits signs or symptoms of chronic fatigue 
syndrome, which is included as a qualifying chronic 
disability under 38 C.F.R. § 3.317(b).  The Veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge, such as the severity or frequency of 
his chronic fatigue syndrome.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Under these circumstances, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's chronic fatigue syndrome is 
symptomatic and may be presumed to have been incurred in 
service.

B.  Peptic Ulcer Disease

Service treatment records show that the Veteran complained of 
stomach cramps and gas of four days' duration in June 1988, 
and of two days' duration in July 1991.  The assessment was 
viral gastroenteritis.  Medication was prescribed.

Post-service treatment records include an October 1993 
neurological report, which indicates that the Veteran had 
abdominal pain which began in July 1991 and improved after a 
few weeks.  Severe abdominal pain associated with cold sweats 
and diarrhea recurred in November 1992.  A subsequent 
colonoscopy revealed negative results, and a recent upper 
gastrointestinal endoscopy showed acute inflammatory gastric 
changes.  A stomach biopsy was pending.

In October 1993, the Veteran was notified that biopsy results 
revealed some inflammation in the esophagus, and it was 
recommended that the Veteran continue the treatment he was 
given at hospital discharge.

The Veteran was again hospitalized from January 1994 to 
February 1994.  An esophagogastroduodenoscopy procedure 
during hospitalization revealed a 3 millimeter 
gastroesophageal junction friable ulcer.  One of the 
discharge diagnoses included peptic ulcer disease.

In October 1995, the Veteran testified that he was treated 
for cramps in service just prior to his discharge, and that 
he was given antibiotics.  Since then, his symptoms have 
increased, and continued to worsen.

The report of an August 1996 VA examination reflects a 
history of peptic ulcer disease, and current complaints of 
persistent nausea and vomiting occurring two times weekly.  
The examiner found that the Veteran did have peptic ulcer 
disease and residuals, and that he required treatment.

Here, the Veteran's stomach problems have been diagnosed as 
peptic ulcer disease.  Thus, having been attributed to a 
known clinical diagnosis, this condition cannot be considered 
an undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on the Veteran's 
service in the Persian Gulf.

The Veteran's testimony is competent evidence, via first-hand 
knowledge, that he experienced stomach cramps over the years, 
although not of medical diagnosis or causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

The Board notes that, while the August 1996 examiner had not 
provided a medical opinion as to causation, the examiner did 
find residuals of peptic ulcer disease that had begun in 
service, and also noted continuing symptomatology.  Under 
these circumstances, the Board finds the evidence at least in 
relative equipoise on the question of nexus.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.

Moreover, given the nature of the disability, the in-service 
symptoms, the continuity of symptomatology, and current 
residuals, the Board finds that the August 1996 examiner-
implicitly rather than explicitly-suggested a causal nexus 
between the Veteran's current disability and in-service 
stomach cramps.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

Accordingly, service connection is warranted for peptic ulcer 
disease.  In reaching this decision, the Board has extended 
the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



C.  Seborrheic Dermatitis

Service treatment records show that the Veteran was treated 
for poison ivy in March 1987 and in June 1987.

Post-service treatment records show that the Veteran was 
hospitalized from January 1994 to February 1994.  One of the 
discharge diagnoses included seborrheic dermatitis.

In August 1995, the Veteran testified that his skin problem 
initiated while stationed in Saudi Arabia.  He testified that 
he had problems with rashes on his feet, and in his hair 
around his lips.  He also described attacks of rashes at 
times on the back of his neck.  The Veteran testified that he 
continues to put cream on the rashes, and that the rashes 
continue to come and go.  

The report of a September 1996 VA examination reflects a 
medical history of skin rashes in service.  The Veteran 
reported that the skin rashes were very mild now, in 
comparison as to how they have been in the past.  On 
examination, there was minimal scaling throughout the scalp, 
and a little bit of white, greasy scaling on the eyebrows and 
more involved scaling with slight erythema in his mustache.  
The diagnosis was seborrheic dermatitis.  The examiner 
commented that seborrheic dermatitis was a very common skin 
condition, and recommended treatment at the VA dermatology 
clinic.

The report of VA examination in October 1998 reflects a 
diagnosis of seborrheic dermatitis of the scalp and mustache.

The Board finds that the evidence of record is insufficient 
to grant the Veteran's claim for service connection for 
seborrheic dermatitis.

Here, there is no competent evidence linking the Veteran's 
seborrheic dermatitis directly to service.   The September 
1996 examiner suggested that seborrheic dermatitis was a 
common skin condition.  While the Veteran is competent to 
offer statements of first-hand knowledge that he experienced 
rashes, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his seborrheic dermatitis.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Another examination had been requested for purposes of 
determining whether the Veteran's current seborrheic 
dermatitis was related to skin rashes or any other incident 
in service.  The Veteran did not report for that examination 
and the record lacks a nexus between any current seborrheic 
dermatitis and active duty.  

Moreover, the Veteran's skin rashes have been diagnosed as 
seborrheic dermatitis.  Thus, having been attributed to a 
known clinical diagnosis, this condition cannot be considered 
an undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on the Veteran's 
service in the Persian Gulf.

D.  Labyrinthitis

Service treatment records reflect that the Veteran was 
treated for otitis media and injury to his right ear in 
October 1987, after falling while water-skiing.  Follow-up 
records reflect that the perforated right tympanic membrane 
resolved.  Labyrinthitis was not found in service.

An electronystagmography conducted in January 1994 revealed 
significant unilateral reduction of caloric response (32 
percent on the right), consistent with right peripheral 
vestibular (labyrinthine/eighth nerve) localization of 
lesion.

The Veteran was hospitalized from January 1994 to February 
1994.  One of the discharge diagnoses included right 
labyrinthitis.

In August 1995, the Veteran testified that he was treated for 
a rupture-type ear infection in service.  He testified that 
he experienced loss of balance and dizziness at times during 
active service, and that the problem still persisted.

During an August 1996 VA examination, the Veteran reported 
having had several dizzy spells in the last two years and 
being diagnosed with labyrinthitis.  The examiner did not 
include a diagnosis of labyrinthitis.

The Board notes that service connection is in effect for 
residuals of a perforated right tympanic membrane, evaluated 
as 0 percent (noncompensable) disabling.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).

Here again, the evidence of record is insufficient to grant 
the Veteran's claim for service connection for labyrinthitis.

There is no competent evidence linking the Veteran's 
labyrinthitis directly to service or to a service-connected 
disability.

While the Veteran is competent to offer statements of first-
hand knowledge that he experienced problems with balance both 
in-service and post-service, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as the etiology of his labyrinthitis.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Another examination had been requested for purposes of 
determining whether the Veteran currently has labyrinthitis; 
and if so, whether current labyrinthitis is related to the 
injury of the right ear in service or any other incident in 
service, or to a service-connected disability.  The Veteran 
did not report for that examination and the record lacks a 
nexus between any current labyrinthitis and active duty.  

E.  Leishmaniasis

Service treatment records contain neither complaints nor 
findings of leishmaniasis.

Laboratory testing included serology for leishmaniasis in 
January 1994.  Records show that the Veteran had low titer 
positive leishmania including leishmania donovani, leishmania 
Mexicana, leishmania tropicalis, and leishmania braziliensis 
during his hospitalization from January to February 1994.

During a December 1996 VA examination, the Veteran described 
having pernicious anemia. The examiner did not make a finding 
of leishmaniasis.

As noted above, the evidence of record is insufficient to 
grant the Veteran's claim for service connection for 
leishmaniasis.

There is no competent evidence linking the Veteran's 
leishmaniasis directly to service or to a service-connected 
disability.  The Veteran did not report for further 
examination and the record lacks a nexus between any current 
leishmaniasis and active duty.  

F.  Reasonable Doubt

Because the more probative and competent evidence weighs 
either against a current diagnosis or against linking a 
currently shown disability to service, the weight of the 
evidence is against the claims for service connection for 
seborrheic dermatitis, for labyrinthitis, and for 
leishmaniasis.  As the weight of the evidence is against the 
claims, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for peptic ulcer disease is granted.

Service connection for seborrheic dermatitis is denied.

Service connection for labyrinthitis is denied.

Service connection for leishmaniasis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


